Citation Nr: 1020069	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  09-07 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE


1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K.A. Garner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1962 to December 
1962.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2008 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied service connection for bilateral 
hearing loss and tinnitus and from an October 2008 rating 
decision of the same RO which denied service connection for 
hypertension and heart problems and confirmed and continued 
the denial of service connection for  bilateral hearing loss 
and tinnitus. 

An appeal may be withdrawn as to any or all issues involved 
in the appeal at any time before the Board promulgates a 
decision. 38 C.F.R. § 20.204 (2009).  Withdrawal must be in 
writing and may be made by the appellant or by his authorized 
representative. 38 C.F.R. § 20.204.  The Veteran has properly 
withdrawn his appeal with respect to his claims for 
entitlement to service connection for hypertension and heart 
problems by a statement dated in April 2009.  As such, the 
issues of service connection for hypertension and heart 
condition were not certified to the Board on appeal and are 
not before the Board.  Accordingly, the only issues here on 
appeal are as stated on the title page.  

A review of the record reveals that the medical record must 
be further developed.  As such, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if further action is 
required.

REMAND

The Veteran asserts that he, along with three fellow soldiers 
who served with him as active reservists, suffer from hearing 
loss.  They attribute their hearing loss to military service.  
The Veteran states that his hearing loss is due, 
specifically, to firing the M1 rifle and throwing hand 
grenades during training on active duty at summer camp for 
over six years.  

Service connection requires competent evidence showing:  (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service 
connection for a person on inactive duty is permitted only 
for injuries, not diseases, incurred or aggravated in the 
line of duty.  See Brooks v. Brown, 5 Vet. App. 484, 485 
(1993).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be construed to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or, when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000 or 4000 Hertz are 26 decibels or 
greater; or, when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  See 38 C.F.R. 
§ 3.385.  

Active service includes any period of active duty for 
training (ACDUTRA) during which the individual was disabled 
from a disease or an injury incurred in the line of duty, or 
a period of inactive duty training (INACDUTRA) during which 
the veteran was disabled from an injury incurred in the line 
of duty or from an acute myocardial infarction, a cardiac 
arrest, or a cerebrovascular accident occurring during such 
training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  
Further, ACDUTRA includes full-time duty in the Armed Forces 
performed by the Reserves for training purposes.  38 U.S.C.A. 
§ 101(22); 38 C.F.R. § 3.6(c).  INACDUTRA includes duty, 
other than full-time duty, prescribed for the Reserves. 38 
U.S.C.A. § 101(23)(A). Reserves includes the National Guard. 
38 U.S.C.A. § 101(26), (27).  

VA obtained the Veteran's military service records and 
service treatment records.  Service department audiometric 
readings prior to October 31, 1967, must be converted from 
American Standards Association (ASA) units to International 
Standard Organization (ISO) units.  Service treatment records 
include a July 1966 examination report that, as converted, 
reflects evidence of hearing loss as there was an auditory 
threshold of 45 decibels in the frequency of 4000 Hz for the 
left ear and auditory thresholds of 25 decibels in the 
frequencies of 3000 and 4000 Hz for the right ear.  The 
United States Court of Veterans Appeals (Court) has indicated 
that the threshold for normal hearing is between 0 and 20 
decibels and that higher thresholds show some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The only period of verified service, however, is the 
Veteran's six months of active service in 1962 after which 
he was released to the United States Army Reserve for 
ACDUTRA.  The Veteran states that his hearing loss was 
incurred over a six year time period while training in 
summer camps as an active reservist.  

In private treatment records dated in May 2006 from the 
Collom and Carney Clinic, the treating physician stated an 
audiogram revealed the Veteran had mild to severe 
sensorineural hearing loss in the right ear, and mild to 
profound sensorineural hearing loss in the left ear believed 
to have been caused by acoustic trauma as well as 
presbycusis.  The treating physician also noted that the 
Veteran acknowledged being exposed to noise for long periods 
of time and attributed the hearing loss in his left ear to 
power tool use for carpentry work.  In May 2007, the Veteran 
was also seen by a VA physician with complaints of hearing 
loss.  Because there is evidence of hearing loss in 1966 but 
a statement much later that current hearing loss is due to 
employment, it is unclear whether the Veteran's hearing loss 
occurred during a period of INACDUTRA or ACDUTRA.  Thus, 
further verification is required concerning the Veteran's 
reserve duty to determine whether the Veteran has the proper 
active military service necessary to be eligible for service-
connected benefits.

Neither the Veteran's service treatment records nor his 
private treatment records indicate a diagnosis for tinnitus.  
However, the Veteran asserts that he suffers from tinnitus.  
Although lay persons are not competent to opine as to medical 
etiology or render medical opinions, lay testimony is 
competent to establish the presence of observable 
symptomatology .  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  Therefore, the Veteran is competent to testify as to 
symptoms such as ringing in his ears.  His assertion may be 
considered an indication that the current disability may be 
associated with his service in light of the service treatment 
record showing a hearing loss in the left ear that meets VA's 
definition of a disability.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  Consequently, this claim must be 
remanded for additional development of the medical record 
pursuant to 38 C.F.R. § 3.159(c)(4) with respect to both the 
hearing loss and tinnitus claims.

Where there is competent evidence of a current disability and 
evidence indicating association between the Veteran's 
disability and his active service, but insufficient competent 
medical evidence on file for VA to make a decision on the 
claim, VA must obtain a medical opinion to determine whether 
there is a nexus between the current disability and the 
veteran's active service.  Charles v. Principi, 16 Vet. App. 
370 (2002).  There is competent evidence of both the hearing 
loss and tinnitus disabilities.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to assist the Veteran in providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
a claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  
The Board finds that a medical opinion is necessary to 
determine whether there is a nexus between the Veteran's 
hearing loss and tinnitus and his active service.  Thus, the 
Board finds that the claims for entitlement for service 
connection for hearing loss and tinnitus must be remanded so 
that a medical opinion that speaks to the issue of the cause 
of the disabilities may be rendered.    

Accordingly, the case is REMANDED for the following action:

1.	Contact the appropriate service 
department(s), to include the 
Department of Defense, to verify the 
Veteran's periods of ACDUTRA and 
INACDUTRA with the United States Army 
Reserves, including the type of service 
for July 1966.  All such information, 
when obtained, should be made a part of 
the Veteran's claims folder.

2.	Then, schedule the Veteran for a the 
appropriate VA examination to determine 
the etiology of the current hearing 
loss and tinnitus.  The RO should 
summarized any verified ACDUTRA and 
INACDUTRA for the examiner.  The claims 
folder must be provided to the examiner 
and the Veteran should be asked to 
report his employment history, 
including dates of employment and 
occupation.  The examiner must opine as 
to the impact of the Veteran's 
employment on his hearing loss and 
tinnitus, specifically commenting on 
the Veteran's May 2006 medical report 
reflecting a belief that the Veteran's 
hearing loss was due to private 
employment noise exposure.  The 
examiner must specifically comment on 
the Veteran's contention that his 
hearing disability is due to firing M1 
rifles and throwing hand grenades 
during training on active duty.  The 
examiner must also comment on the 
Veteran's service treatment records 
which reflect hearing loss in July 
1966.  The examiner is to perform all 
necessary testing and render all 
appropriate diagnoses.  For each 
diagnosed disability, the examiner 
should state whether it is at least as 
likely as not that the disability was 
incurred during a period of verified 
active duty, ACDUTRA or INACDUTRA or as 
a consequence of service.  

A complete rationale must be provided 
for each opinion expressed.  If the 
examiner is unable to provide an 
opinion, he/she should specifically 
state why an opinion cannot be 
expressed.  Saying that an opinion 
cannot be expressed without resorting 
to speculation without giving a reason 
why speculation is the only resort is 
not an adequate rationale.

3.	When the development requested has been 
completed, the case should be reviewed 
on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the Veteran and his 
representative should be furnished with 
a Supplemental Statement of the Case, 
and afforded a reasonable opportunity 
to respond before the record is 
returned to the Board for further 
review.

The purpose of this REMAND is to obtain 
additional development and the Board does not 
intimate any opinion as to the merits of the 
case, either favorable or unfavorable at this 
time.  The Veteran has the right to submit 
additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


